Citation Nr: 0005697	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-12 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1954 and from May 1957 to February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied service connection for hearing loss.

A video conference hearing was held on January 25, 2000, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  Medical evidence has been presented or secured to render 
plausible a claim that the veteran has a current hearing loss 
that meets VA requirements for a hearing loss "disability" 
for service connection purposes as defined under section 
3.385 of VA regulations.

2.  The veteran alleges that he was exposed to excessive 
noise during both periods of active duty.

3.  A private physician stated in September 1998 that the 
veteran's current sensorineural hearing loss "is compatible 
with noise damage."


CONCLUSION OF LAW

The claim for service connection for hearing loss is a well 
grounded claim, and therefore VA has a statutory duty to 
assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 
7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In general, establishing service connection for a disability 
on a direct basis requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease or injury incurred in service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1999); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  For 
claims for service connection for hearing loss or impairment, 
VA has specifically defined what is meant by a "disability" 
for the purposes of service connection.  38 C.F.R. § 3.385 
(1999).  "[I]mpaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385 (1999).

In order for a claim for service connection for a disability 
to be well grounded, there must be (1) a medical diagnosis of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Epps, 126 F.3d at 1468; Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).  Where the determinative issue 
involves medical causation or etiology, or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  Epps, 126 
F.3d at 1468.  Further, in determining whether a claim is 
well-grounded, the supporting evidence is presumed to be true 
and is not subject to weighing.  King v. Brown, 5 Vet. App. 
19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In this case, medical evidence has been presented which shows 
that the veteran has a current hearing loss which meets VA 
requirements for a hearing loss "disability" for service 
connection purposes as defined under section 3.385 of VA 
regulations.  Concerning this, the Board notes that a January 
1998 VA audiological evaluation showed that the auditory 
thresholds for each of the five frequencies -- 500, 1000, 
2000, 3000, and 4000 Hertz -- were greater than 40 in both 
the right and left ears.  See 38 C.F.R. § 3.385 (1999).

The veteran has alleged in written statements and oral 
testimony that he was exposed to excessive noise during both 
periods of active duty.  His statements in this regard are 
presumed credible for the purpose of establishing a well 
grounded claim.

Finally, with regard to evidence of a link or nexus between 
alleged noise exposure in service and the current hearing 
loss disability, the veteran submitted a statement dated 
September 1998 from a private physician who noted that the 
veteran's current sensorineural hearing loss "is compatible 
with noise damage."

The Board concludes that this evidence renders the claim for 
service connection for hearing loss plausible.  However, 
given the brief statement of the private physician, the Board 
concludes that this is not the kind of well grounded claim 
that is meritorious on its own but rather it is the kind that 
may be capable of substantiation upon further development of 
the evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).


ORDER

The claim for service connection is well grounded.  To this 
extent only, the appeal is granted.



REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

As the Board noted in its decision above, given the brief 
statement of the private physician providing a link between 
the current hearing loss and noise damage, the Board 
concludes that this is not the kind of well grounded claim 
that is meritorious on its own but rather it is the kind that 
may be capable of substantiation upon further development of 
the evidence.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990) 
(A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation).  To 
ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The veteran has provided details 
about where he served during both periods 
of active duty and where he was exposed 
to excessive noise.  Although the NPRC 
has stated that it has provided all 
service medical records to the RO, no 
service medical records were provided for 
the first period of active duty from 
December 1950 to December 1954.  The RO 
should try again to obtain these records.  
If they are not available, the reason why 
should be certified.  The RO should also 
attempt to obtain the veteran's service 
personnel records from both periods of 
active duty in an attempt to obtain any 
further details about the veteran's 
service that may confirm the veteran's 
statements about his in-service duties 
and training and possible noise exposure 
including his statements to Dr. B., the 
private physician, in September 1998 that 
he "was in the Korean War where he was 
exposed to artillery without ear 
protection as well as being near jet 
engines without ear protection."

2.  Thereafter, the veteran should be 
afforded a VA examination by an 
appropriate specialist.  The examiner 
must review all the pertinent medical 
evidence of record including the service 
medical records, service personnel 
records, audiological testing on private 
examinations conducted in the 1980's, and 
the September 1998 statement of Dr. B., a 
private physician, that the veteran's 
sensorineural hearing loss "is 
compatible with noise damage."

The examiner must render an opinion as to 
whether the current hearing loss is the 
result of exposure to noise in service.  
If this opinion cannot be stated with 
certainty, the examiner should express 
the opinion in terms that describe a 
range of probability or likelihood, i.e., 
"very likely", "likely", "not 
likely", "not very likely", etc., and 
provide a complete rationale for the 
opinion expressed in the report.  
Concerning the rationale for the opinion, 
the examiner should be requested, in the 
course of reviewing the veteran's claims 
folder, to note and provide comment, for 
example, regarding the medical statement 
submitted from Dr. B. (September 1998).

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
actions are completed in full.  After 
undertaking any additional development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for hearing loss.

If the benefits sought are not granted, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  Thereafter, the 
case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of the case.  The 
appellant need take no action unless he is further informed



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



